Judgment unanimously affirmed. Memorandum: On appeal from a jury verdict convicting him of arson in the third degree and petit larceny, defendant contends that the evidence was legally insufficient to establish his intent to commit the crime of arson. Defendant testified in his own defense and conceded that he was *1009present inside the building at the time the crime was committed, but maintains that there was no proof that he acted with the requisite intent to damage the building either by starting the fire (see, Penal Law § 150.10 [1]) or acting as an accessory (see, Penal Law § 20.00) to Leroy Mills, who started the fire.
We must view the evidence in the light most favorable to the People and all reasonable inferences from the evidence must be drawn in the People’s favor (see, People v Ford, 66 NY2d 428, 437; People v Davis, 151 AD2d 1011, 1012, lv denied 74 NY2d 807). In addition to defendant’s admission to being present, the record also reveals that the fire was started with a lighter and matches for the express purpose of hiding fingerprints. There was evidence establishing that defendant had obtained books of matches earlier that same evening. Defendant also gave a written statement to the police in which he admitted that, after leaving the building, he and Mills "looked back in to see if the fire was catching” and then left. That statement, when viewed in conjunction with the other evidence presented by the People, was sufficient to sustain the arson conviction (see, People v Flick, 147 AD2d 957, lv denied 73 NY2d 921; People v Landers, 107 AD2d 1022).
We also conclude that the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495; People v Hylas, 155 AD2d 965) and we find no merit to defendant’s claim that the court improperly instructed the jury on the elements necessary to prove the crime of arson in the third degree and criminal liability for the conduct of another. (Appeal from judgment of Steuben County Court, Finnerty, J. — arson, third degree.) Present — Callahan, J. P., Denman, Boomer, Balio and Lowery, JJ.